DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 26 remain pending in the application and have been fully considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 – 4, 14 – 15, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “especially in the region” in claim 3 is a relative term which renders the claim indefinite. The term “especially in the region” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examining purposes, the Examiner will understand the ring connection is within any region.
The term “substantially parallel” in claim 4 is a relative term which renders the claim indefinite. The term “substantially parallel” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term should either be cancelled or an official statement describing tolerances should be submitted.
The term “substantially on a common pitch circle” in claim 14 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term should either be cancelled or an official statement describing tolerances should be submitted.
The term “the ring is designed in one piece” in claim 20 is unclear and indefinite; and therefore, will not be considered as a limitation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 20, 23 – 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haubner et al. (US 2009/0144173).
Regarding Claim 1:
Haubner et al. teaches a liquid-cooled cylinder head (1) comprising: a component (via 5) which extends into a combustion chamber (paragraph 0010), an upper cooling jacket (9), a lower cooling jacket (10), and a plurality of valves (via 24 and 25) are arranged around the component, a plurality of cylinder head screws (via 15), an oil deck (3), a fire deck (2), a plurality of valve guides (24 and 25), and a fixed connection (via 23) is arranged from each valve guide of the plurality of valve guides to the component, the fixed connection is a ring (Fig 3) having at least one support (via 11, 12, 13, 14), wherein the support and the ring extend at least from the oil deck to the fire deck bounding the combustion chamber (Fig 1), and wherein the component is connected to the plurality of cylinder head screws (Fig 3).
	Regarding Claim 2:
Haubner et al. teaches the cylinder head screws are indirectly connected to the plurality of valve guides (Figs 1 and 3).
	Regarding Claim 3, as best understood:
Haubner et al. teaches the ring radially surrounds the component, wherein the ring is connected to the support especially in the region of the valve guides (Fig 3).
	Regarding Claim 4, as best understood:
Haubner et al. teaches the support extends substantially parallel to a cylinder axis of the cylinder head (Fig 1).
	Regarding Claim 5:
Haubner et al. teaches the supports are partition walls (Figs 1 and 2) which at least partially separate the upper cooling jacket and the lower cooling jacket.
	Regarding Claim 6:
Haubner et al. teaches the oil deck extends in a tapered manner in a direction of the supports (Fig 1, along the upper coolant jacket) and is [configured and arranged for introducing forces, and the oil deck encloses an angle (a) to the component which is greater than 90.degree..]
The limitation in the brackets is considered functional language and is not given patentable weight.
	Regarding Claim 7:
Haubner et al. teaches a plurality of walls, each wall positioned between two cylinder head screws of the plurality of cylinder head screws, and wherein each wall extends from the oil deck of the cylinder head to the fire deck bounding the combustion chamber (Figs 1 – 3).
	Regarding Claim 8:
Haubner et al. teaches at least one rib (11 – 14), and wherein at least one cylinder head screw of the plurality of cylinder head screws is connected to the at least one support via the at least one rib.
	Regarding Claim 9:
Haubner et al. teaches the rib connects two cylinder head screws of the plurality of cylinder head screws, each via the wall, to the ring, wherein the rib is configured and arranged to introduce forces to the ring from the two cylinder head screw (Figs 1 – 3).
	Regarding Claim 10:
Haubner et al. teaches the at least one rib includes three ribs provided in each case along a cylinder axis between every two cylinder head screws of the plurality of cylinder head screws (Figs 1 – 3).
	Regarding Claim 11:
Haubner et al. teaches the at least one support forms an intake port wall and/or an exhaust port wall or is directly connected to the intake port wall and/or the exhaust port wall (Fig 3).
	Regarding Claim 12:
Haubner et al. teaches an intermediate deck (4) of the cylinder head a further rib (7) arranged in the intermediate deck of the cylinder head, and wherein the at least one support is directly connected to the further rib.
	Regarding Claim 13:
Haubner et al. teaches the plurality of cylinder head screws include at least four cylinder head screws for connection to a cylinder block (paragraph 0008).
	Regarding Claim 14, as best understood:
Haubner et al. teaches the plurality of cylinder head screws are arranged substantially on a common pitch circle and the pitch circle has its center in the region of a cylinder axis (Fig 3).
	Regarding Claim 15:
Haubner et al. teaches the plurality of cylinder head screws are arranged uniformly on said pitch circle (Fig 3).
	Regarding Claim 16:
Haubner et al. teaches at least two cylinder head screws of the plurality of cylinder head screws are arranged in an exhaust port wall (Fig 3).
	Regarding Claim 17:
Haubner et al. teaches at least two cylinder head screws of the plurality of cylinder head screws are arranged in an intake port wall (Fig 3).
	Regarding Claim 18:
Haubner et al. teaches two intake valves, and two exhaust valves are provided, wherein at least two cylinder head screws of the plurality of cylinder head screws are arranged on an axis which mutually connects two valve bridges between intake and exhaust (Fig 3).
	Regarding Claim 19:
Haubner et al. teaches the plurality of cylinder head screws are connected by walls, wherein each wall is arranged in a plane parallel to a cylinder axis (Fig 3).
Regarding Claim 20, as best understood:
Huabner et al. teaches the ring is designed in one piece with the support (Fig 3).
	Regarding Claim 23:
Haubner et al. teaches at least one rib (11 – 14), and wherein-at least two mutually opposite cylinder head screws are each connected to a support via a rib (Figs 1 – 3).
	Regarding Claim 24:
Haubner et al. teaches the further rib is arranged in an intermediate deck of the cylinder head (Fig 1 – 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 21 - 22, 25 - 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haubner et al. (US 2009/0144173).
Regarding Claims 21 – 22:
	Haubner et al. is silent to the angle limitation as claimed.
	However, it would have been an obvious matter of design choice to set the enclose angle as claimed since ranges are routine skill in the art and doing would contour the oil deck along the upper jacket.
	Regarding Claims 25 – 26:
Haubner et al. silent to the additional cylinder head as claimed, but it would have been an obvious matter of design choice to positively recite the number of cylinder heads as required since Haubner et al. teaches the cylinder can be used in multiple configurations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899. The examiner can normally be reached Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LONG T TRAN/Primary Examiner, Art Unit 3747